Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 1 of 19 PageID #: 130



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
        ------------------------------X           Docket#
        UNITED STATES OF AMERICA,     :           18-M-1101-RML
                                      :
             - versus -               :           U.S. Courthouse
                                      :           Brooklyn, New York
                                      :
        LUCIO CELLI,                  :           February 5, 2019
                        Defendant     :           2:33 PM
        ------------------------------X

                 TRANSCRIPT OF CRIMINAL CAUSE FOR BAIL HEARING
                      BEFORE THE HONORABLE ROBERT M. LEVY
                        UNITED STATES MAGISTRATE JUDGE
        A    P     P    E     A   R     A    N    C    E    S:


        For the Government:                 Richard P. Donoghue, Esq.
                                            United States Attorney

                                      BY:   Kayla Bensing, Esq.
                                            Assistant U.S. Attorney
                                            271 Cadman Plaza East
                                            Brooklyn, New York 11201


        For the Defendant:                  Leticia Olivera, Esq.
                                            Federal Defenders of NY
                                            One Pierrepont Plaza
                                            Brooklyn, NY 11201




        Transcription Service:              Transcriptions Plus II, Inc.
                                            61 Beatrice Avenue
                                            West Islip, New York 11795
                                            laferrara44@gmail.com




        Proceedings recorded by electronic sound-recording,
        transcript produced by transcription service
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 2 of 19 PageID #: 131



                                                                                  2
                                     Proceedings
   1   (The Court's microphone not functioning properly for most

   2   of the proceeding, thereby causing indiscernible portions

   3   in the record.)

   4                THE CLERK:     Criminal Cause for a Bail

   5   Application, case number 18-M-1101, United States v.

   6   Lucio Celli.

   7                Counsel, your name for the record.

   8                MS. BENSING:     AUSA Kayla Bensing.
   9                Good afternoon, your Honor.

 10                 MS. OLIVERA:     Good afternoon, your Honor.

 11                 Leticia Olivera, Federal Defenders of New York

 12    on behalf of Mr. Celli, who is standing to my left.

 13                 THE COURT:     Good afternoon, Mr. Celli.

 14                 THE DEFENDANT:      Good afternoon, sir.

 15                 THE COURT:     Okay.    So I understand there's an

 16    application.

 17                 MS. OLIVERA:     Yes, your Honor.       We are

 18    presenting a bail package today.           We're asking that Mr.

 19    Celli -- so we submitted a written bail application to

 20    the Court.

 21                 As we represented in that motion, we're asking

 22    the Court to release Mr. Celli on a collateral bond

 23    secured by his parent's home.          His parents are in the

 24    courtroom today.      If released, Mr. Celli is prepared to

 25    go live with his parents and submit to whatever




                          Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 3 of 19 PageID #: 132



                                                                                  3
                                     Proceedings
   1   restrictive conditions of bail the Court imposes

   2   including home detention with electronic monitoring,

   3   restrictions on email and internet use.

   4               He is also willing to submit to whatever mental

   5   health treatment but, you know, I will say whether or not

   6   pretrial services recommends treatment here, Mr. Celli

   7   does want to participate in mental health treatment.                 He

   8   was seeing a psychologist before his arrest and
   9   participating in treatment at St. Joseph's Medical

 10    Center.    If released, he would like to continue receiving

 11    mental health treatment.

 12                During the past three months at the MDC, Mr.

 13    Celli has only had access to a psychiatrist who has

 14    prescribed him medication.         He has been taking that

 15    medication for the past three months.            Despite his mental

 16    health needs and, of course, the fact that he has been in

 17    jail for the first time in his life for the past three

 18    months, Mr. Celli has adjusted as well, as can be

 19    expected to the situation.         He hasn't had any incidents

 20    while at the jail.       He understands the offense that he is

 21    charged with and the gravity of it.            He has been working

 22    closely with me on his case.

 23                The offense that Mr. Celli is charged with

 24    carries a five-year maximum term of imprisonment.                Based

 25    on my calculation, he's facing a guidelines range,




                          Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 4 of 19 PageID #: 133



                                                                                  4
                                     Proceedings
   1   assuming he pleads guilty, of 10 to 16 months.

   2                We're asking the Court to give him the

   3   opportunity to be released on bond, to continue to make

   4   progress on his mental health.          Given that he's already

   5   done three months in jail and is facing such a low

   6   guidelines range, we think it makes sense to give him the

   7   opportunity to prove himself, to potentially go back to

   8   work if he is able to and live with his family and
   9   continue to move forward with his life while his case is

 10    pending.

 11                 Now -- one moment.

 12                 THE DEFENDANT:      Sorry, your Honor.

 13    (Counsel and client confer)

 14                 MS. OLIVERA:     Mr. Celli is doing everything he

 15    can to participate in mental health services at the MDC.

 16    They are somewhat limited but he has, you know, requested

 17    books on PTSD.      He's trying to do whatever he can to make

 18    it through his time there and would like the opportunity

 19    to be released and participate in -- and continue to

 20    participate in psychiatric treatment.

 21                 Now, there is no presumption of detention in

 22    this case.     So the burden is on the government to prove

 23    that Mr. Celli is a danger by clear and convincing

 24    evidence.    There is no allegation that Mr. Celli did

 25    anything other than send emails.




                          Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 5 of 19 PageID #: 134



                                                                                  5
                                     Proceedings
   1               We have -- the government to-date has not

   2   indicated that there was any reason to believe Mr. Celli

   3   presented a danger of physical harm to anyone.               He has no

   4   criminal history.       His long record of public service,

   5   close family ties and law-abiding conduct, I think, all

   6   weighs in favor of finding that he does not present a

   7   danger to the community which means that under the Bail

   8   Reform Act, he must be released.
   9               THE COURT:      All right

 10                MS. BENSING:      Thank you, your Honor.         The

 11    government continues to oppose the defendant's release

 12    and I want to just touch upon a few things.              The first is

 13    that defense counsel characterizes the conduct in this

 14    case as sending emails but I think it's worth

 15    underscoring the nature and content of the emails sent in

 16    this case which was violent.

 17                It was sent to a number of individuals.

 18    Subject line was: "Brodie and Cogan.            You mother-f'ers

 19    sent the U.S. Marshals and they threatened my DUI case,

 20    et cetera, but I can't file in court like a normal

 21    person.    I have to f-stab you to get justice."

 22                A second email sent the same day said, "Katzman

 23    and Stewart, either you deal with the U.S. Marshal threat

 24    from Brodie and Cogan or I hunt them down and kill them

 25    because they want to act like the Mafia.             They have to




                          Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 6 of 19 PageID #: 135



                                                                                  6
                                     Proceedings
   1   die like the Mafia."

   2               I understand that this was emails and there's

   3   no physical or attempted physical conduct -- contact in

   4   this case yet but I want to highlight the progression

   5   here which is that the defendant was arrested in a DUI

   6   case, I believe a couple of years ago now.

   7               Subsequent to that he got or around the same

   8   time, he got embroiled in civil litigation.              He was a
   9   defendant in one case.        He was a pro se plaintiff in

 10    another case.      Both of the cases were dismissed.           Both of

 11    which were dismissed, you know, pursuant to opinions,

 12    pursuant to the way that our court system works.

 13                He sent one email in March of last year that

 14    was inappropriate.       The marshals approached him, asked

 15    him to stop, obtained his understanding that he knew that

 16    these were inappropriate communications and yet there was

 17    another round of emails in the fall.

 18                And I understand that there are real --

 19    potentially real mental health issues in this case and

 20    the government is open to getting submissions about that

 21    that are detailed and that have a treatment plan and that

 22    contain information as to whether the defendant was on

 23    medications at the time that he committed this, whether

 24    the defendant is on those same medications now, what

 25    treatment he was receiving at the time that he did this




                          Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 7 of 19 PageID #: 136



                                                                                  7
                                     Proceedings
   1   offense, what treatment he is receiving now and what

   2   treatment he is going to receive when he gets out.

   3               But the submission presented today doesn't

   4   contain any of that information and so I -- the

   5   government continues to be concerned about the safety of

   6   the community and the safety of the victims and continues

   7   to oppose bail.

   8               THE COURT:      Yes.   Predictions of future
   9   violence and other (indiscernible) threats but threats of

 10    harm are serious and we have to take them seriously but

 11    what concerns me the most (indiscernible) stop sending

 12    inappropriate email (indiscernible).            You know, something

 13    (indiscernible) November 12th (indiscernible) something

 14    happened to cause him, not only to send more

 15    inappropriate (indiscernible) Judge Brodie but that more

 16    -- more serious, more disturbing threats (indiscernible).

 17                So the question what happened between those

 18    dates and what's happened since then --

 19                MS. OLIVERA:      Well, your Honor, just to correct

 20    the time line presented by the government, Mr. Celli's --

 21    Mr. Celli has no prior convictions.            Around the time of

 22    his DUI offense, he was experiencing issues with

 23    substance abuse.      That is why he was placed in substance

 24    abuse treatment at St. Joseph's Medical Center.

 25                THE COURT:      And this was somewhere around the




                          Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 8 of 19 PageID #: 137



                                                                                  8
                                     Proceedings
   1   arrest of September 8th, 2017?

   2               MS. OLIVERA:      That was --

   3               THE COURT:      You're talking about the DUI.

   4               MS. OLIVERA:      -- early in 2018.        So I am

   5   starting a little bit further back than your Honor

   6   requested but --

   7               THE COURT:      I'm talking about the active DUI.

   8               MS. OLIVERA:      Yes.    So he was experiencing
   9   issues with substance.        He did become involved in an

 10    employment dispute and I think the fact that the marshals

 11    went to visit him and then didn't take any action on his

 12    case for over eight months, I think, shows that there was

 13    no indication at that time that he presented a real

 14    danger to anyone.

 15                Now if --

 16                THE COURT:      I'm sorry, but we're going to have

 17    to start (indiscernible)?

 18                MS. OLIVERA:      March -- from March to November.

 19                THE COURT:      Right, because of the date

 20    (indiscernible) and then (indiscernible) two

 21    (indiscernible) and then everything was going fine, no

 22    problem with (indiscernible).          In November, somewhat --

 23    perhaps more disturbing (indiscernible).

 24                THE DEFENDANT:       So I am -- no, I -- no, wait.

 25    (Counsel and client confer)




                          Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 9 of 19 PageID #: 138



                                                                                  9
                                     Proceedings
   1                THE DEFENDANT:      The New York City Mental Health

   2   was sent by Judge Brodie to threaten me with either take

   3   away my judicial complaint or they were going to

   4   institutionalize me.

   5   (Counsel and client confer)

   6                THE DEFENDANT:      No, wait.     No.   And then my DUI

   7   lawyer told me I was gig to be convicted of DUI drugs,

   8   even though I tested negative for cocaine.              I was going
   9   to be convicted of DUI drugs because I was having

 10    flashbacks.     So that's what -- and then I had the U.S.

 11    Marshals -- no, you can record everything -- I had U.S.

 12    Marshals threaten my -- my -- my DUI case.

 13                 So there's documents missing from the docket.

 14    So I felt I had no other -- I had no other choice.                Would

 15    I -- would I -- I prefer to do everything on the up and

 16    up.   I felt I had no other choice.          And I even said that

 17    on the audio recording, so -- on video tape.              So

 18    that's --

 19                 So I don't have any plans on carrying out any

 20    threat.     My plans are to get vindicated and because Judge

 21    Brodie lied, she knew -- she knew that March 16th, I said

 22    that Randi Weingarten has to look me in my eyes and tell

 23    me why I need to be ashamed of being raped.              That's what

 24    I want.    That has nothing to do with hurting anybody and

 25    the -- the AUSA knows she's mischaracterizing it and is




                          Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 10 of 19 PageID #: 139



                                                                                   10
                                     Proceedings
   1   conducting misconduct.

   2                I had no intention of hurting anybody.             I want

   3   my rights and I was born in this country.              My parents are

   4   immigrants and I want my rights.

   5                MS. OLIVERA:      Your Honor, as --

   6                THE COURT:     Sounds like a pretty awful

   7   experience that you had some -- I don't want to say

   8   anything more to make (indiscernible) place
   9   (indiscernible) have a lot of PTSD and flashbacks

  10   afterwards (indiscernible).

  11                MS. OLIVERA:      Your Honor, Mr. Celli, as he just

  12   conveyed, was experiencing some psychological distress

  13   but the person that was arrested in November is very

  14   different than the person that is standing before the

  15   Court today.

  16                He has been in custody for the past three

  17   months.    He's been charged with a federal crime.              His job

  18   is on the line.      His freedom is on the line.          He

  19   understands the gravity of the situation that he fines

  20   himself in and we're asking for an opportunity for him to

  21   be released, get the psychiatric treatment he needs and

  22   resolve not only this case but also his pending DUI case.

  23                Since he's been in federal custody, he hasn't

  24   been produced to state court to help him deal with that

  25   case.    Now if there's any concern that Mr. Celli presents




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 11 of 19 PageID #: 140



                                                                                   11
                                     Proceedings
   1   a danger to the community, he is willing to submit to

   2   home confinement and electronic monitoring.               And as I

   3   mentioned, have his internet and email access restricted

   4   and monitored by pretrial services.

   5                His parents are in the courtroom today.             They

   6   are willing to not only put up their home as collateral

   7   for any bond but they're also willing to serve as third-

   8   party custodians to ensure that Mr. Celli complies with
   9   whatever conditions of pretrial release that he is

  10   subject to.

  11                MS. BENSING:      Your Honor, may I respond?

  12                THE COURT:     Yes.

  13                MS. BENSING:      Thank you.     Just initially as to

  14   the state case, I just want to note for the record that

  15   the defendant pled guilty in that case on October 30th,

  16   2018, to operating a motor vehicle without a license and

  17   driving while his ability was impaired.              So I would note

  18   that that's the status of the state case and I actually

  19   got a call from the prosecutor in that case today

  20   requesting his production which, of course, I would

  21   consent to.     I forgot the date.        I literally just got the

  22   call right before I came over.

  23                THE COURT:     Uh-hum.

  24                MS. BENSING:      So that's the status of the state

  25   case.    I also wanted to say that the government has




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 12 of 19 PageID #: 141



                                                                                   12
                                     Proceedings
   1   obtained several of the defendant's calls that he's

   2   placed while incarcerated and I want to highlight some of

   3   them for the Court.

   4                On November 20th, the defendant stated in a

   5   call, "I don't want them to get away with what they did

   6   to me, the judges."

   7                On November 22nd in a call, the defendant

   8   stated, "You 'F' with judges and they're going to 'F'
   9   with you.

  10                Later on November 22nd, he said, "Well, I went

  11   the right way.      It didn't work, so I figured I'd go this

  12   way and it is what it is.         I have plans of getting

  13   justice."

  14                In a call on December 3rd, the defendant

  15   stated, "I am not ashamed of why I am here.              There is a

  16   reason why I did this.        I did this because the judges

  17   lied under oath and they need to answer for it, plain and

  18   simple."

  19                There's a number of statements like this that I

  20   think are on par with the statements that the defendant

  21   has made today and I am sympathetic to the mental healths

  22   concerns here and I am sympathetic to the fact that there

  23   appears to be a real history here.

  24                But nonetheless, the government's concern is

  25   the safety of the victims and the progression in this




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 13 of 19 PageID #: 142



                                                                                   13
                                     Proceedings
   1   case has not been positive.

   2                THE COURT:     And so I think what you've

   3   requested which doesn't seem unreasonable is that the

   4   (indiscernible) in terms of the (indiscernible) to ensure

   5   that there won't be (indiscernible) threats or acting on

   6   the statements that the government is (indiscernible).

   7                So I think it's a (indiscernible).            I think

   8   it's missing that (indiscernible) experts
   9   (indiscernible).

  10                MS. OLIVERA:      What we have provided to the

  11   Court are records showing that Mr. Celli was

  12   participating in treatment at St. Joseph's Medical

  13   Center.    That treatment was focused on addressing

  14   substance abuse, help PTSD, and also helping him with his

  15   interpersonal relationships.

  16                Now if he is released, I am confident that

  17   pretrial services will work with him to help make sure

  18   that he's getting all of the treatment that he needs.

  19   Mr. Celli is willing to submit to intensive outpatient

  20   mental health treatment, or in-patient drug treatment, if

  21   it's deemed necessary but I think that there's no doubt

  22   that if he is released, pretrial services is going to

  23   make sure that he not only gets access to the treatment

  24   that he needs but also complies with whatever they

  25   require of him in terms of treatment.




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 14 of 19 PageID #: 143



                                                                                   14
                                     Proceedings
   1                So I have no issue with providing a treatment

   2   plan to the Court and providing additional records but I

   3   think what's going to be most important when he is out on

   4   bail is that he comply with the conditions of bail, and I

   5   have no doubt that pretrial is going to take his mental

   6   health issues seriously and get him the help that he

   7   needs.

   8                THE COURT:     What's the status with the case?
   9                MS. BENSING:      The current federal case, your

  10   Honor?

  11                THE COURT:     Uh-hum.

  12                MS. BENSING:      So I am not sure whether or not

  13   the defense will be seeking a third OED today but they

  14   have previously sought two prior OEDs which the

  15   government has consented to in the hopes of receiving a

  16   submission as to the defendant's mental health status and

  17   potentially resolving this case short of the charges in

  18   the complaint.

  19                I received a submission on Friday evening.              I

  20   spoke to Ms. Olivera about it yesterday and raised

  21   similar concerns to what I am raising today which is that

  22   the government continues to lack an understanding of when

  23   he receives certain diagnoses, what treatment during what

  24   periods he received, what medication during what periods

  25   he was on and a coherent treatment plan moving forward.




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 15 of 19 PageID #: 144



                                                                                   15
                                     Proceedings
   1   And I expressed those concerns to Ms. Olivera last night.

   2                THE COURT:     So it sounds as though the same

   3   issues that could resolve this case are the same issues

   4   that (indiscernible) today (indiscernible).

   5                MS. OLIVERA:      Yes, but what I would say is, you

   6   know, under the Bail Reform Act, Mr. Celli is presumed to

   7   be released unless the government can prove his

   8   dangerousness by clear and convincing evidence. So I
   9   don't want to confuse our plea negotiations with what's

  10   required under the Bail Reform Act and I think that it's

  11   inconsistent with the Bail Reform Act to require Mr.

  12   Celli to bear the burden of proving that he doesn't

  13   present a danger and we're happy to do -- to provide

  14   whatever information is helpful but I think the standards

  15   are very different and again, despite the nature of the

  16   case, I am not disputing the nature or the content of the

  17   emails.    This is an offense that carries a five-year max.

  18   It's not a crime of violence and there's no presumption

  19   of detention.

  20                THE COURT:     Of course.      But I think the

  21   government has raised -- I think the light turned off

  22   here.

  23   (The Court's microphone turned on)

  24                THE COURT:     I think the government has raised

  25   serious issues from the statements that were taken from




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 16 of 19 PageID #: 145



                                                                                   16
                                     Proceedings
   1   recorded conversations that suggests that the same

   2   concerns that prior judges had about, where he is and

   3   what his intentions are, still exist and in fact, in

   4   troubling ways.

   5                So in order to rebut that, I think it would be

   6   incumbent on the defense to provide some information that

   7   would provide insight either into his condition at this

   8   point, and/or the treatment plan, so that he would not be
   9   a danger to the community if he is released.

  10                At this point, the evidence that I have is that

  11   instead of de-escalating, the threats have actually

  12   escalated or from March of 2018 to November of 2018 and

  13   then thereafter, didn't dissipate and, in fact, continued

  14   to be troubling based on what the government said

  15   thereafter.

  16                So at this point, there's no reason to -- I

  17   mean, the finding that there was clear and convincing

  18   evidence that he was a danger to the community was one I

  19   believe that's been made earlier and there's nothing in

  20   the record that changes that.

  21                So that's -- my suggestion was if you want to

  22   put in something in the record that would help change

  23   that, then come back to court and the judge will hear you

  24   on that but at this point, those statements are

  25   uncontradicted, you know, other than your assurance and




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 17 of 19 PageID #: 146



                                                                                   17
                                     Proceedings
   1   an attorney's assurance -- I know you mean well but I

   2   don't think your assurance is sufficient.

   3                MS. OLIVERA:      Understood.

   4                MS. BENSING:      As to --

   5   (Counsel and client confer)

   6                THE CLERK:     30 days from today?

   7                MS. OLIVERA:      Yeah.

   8                THE CLERK:     Let's do March 7th or 8th.          7th is
   9   a Thursday, the 8th is a Friday.

  10                MS. OLIVERA:      Okay, I will do March 7th.

  11                THE COURT:     So, Mr. Celli, do you understand

  12   what it means to exclude time?

  13                THE DEFENDANT:        Yes, I've been through this

  14   already with Judge Mann.

  15                THE COURT:     All right.      Okay.   So your -- we

  16   didn't put the day by which you want to exclude it to.

  17   So we have 2/5 to --

  18                THE CLERK:     3/7.

  19                THE COURT:     -- 3/7, so shall I put that in?

  20                THE CLERK:     Yes.

  21                THE COURT:     Okay.    So you're excluding speedy

  22   indictment time, as you've done before from March --

  23   February 5th through March 7th.           Do you have any

  24   questions about what you are doing?

  25                THE DEFENDANT:        No.




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 18 of 19 PageID #: 147



                                                                                   18
                                     Proceedings
   1                THE COURT:     Are you making that decision

   2   voluntarily?

   3                THE DEFENDANT:       Yes.

   4                THE COURT:     Okay.    The application is granted.

   5   And again, if you would like to make a submission, the

   6   Court will hear you on the other submissions.

   7                MS. OLIVERA:      Thank you, your Honor.

   8                THE CLERK:     Anything else?
   9                MS. OLIVERA:      No, thank you.

  10                MS. BENSING:      Nothing further.

  11                THE CLERK:     Okay, thank you.

  12                      (Matter concluded)

  13                             -o0o-

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                           Transcriptions Plus II, Inc.
Case 1:19-cr-00127-PAE-ST Document 19 Filed 03/04/19 Page 19 of 19 PageID #: 148



                                                                                   19
                    C   E    R    T    I    F    I    C   A    T    E



                    I, LINDA FERRARA, hereby certify that the

       foregoing transcript of the said proceedings is a true

       and accurate transcript from the electronic sound-
       recording of the proceedings reduced to typewriting in

       the above-entitled matter.



                    I FURTHER CERTIFY that I am not a relative or

       employee or attorney or counsel of any of the parties,

       nor a relative or employee of such attorney or counsel,

       or financially interested directly or indirectly in this

       action.



                    IN WITNESS WHEREOF, I hereunto set my hand this

       4th day of March, 2019.




                                        AAERT CET 656

                                        Transcriptions Plus II, Inc.




                            Transcriptions Plus II, Inc.
